I respectfully dissent from the opinion of the court with respect to appellant's first and second assignments of error. I believe it would be inequitable to allow the city of Portsmouth to assert that the council failed to follow Section 57 of the charter. I agree with the well-reasoned opinions of the Franklin County Court of Common Pleas and Franklin County Court of Appeals concerning this issue. The court of appeals, citing the court of common pleas, stated, in part, the following:
"`This Court finds the position of the City of Portsmouth entirely untenable to on one hand have the attorney for the council sue the various councilmen and virtually contemporaneously therewith enjoin them from taking any steps to protect the interests of the City of Portsmouth as it relates to the actions of the councilpersons in their official capacity. It is this Court's opinion that by obtaining and pursuing the injunctive relief which the City of Portsmouth sought, for reasons entirely unclear from the record, they are estopped from asserting the provisions of Section 57 as a defense. For the Council to have pursued the necessary procedural steps under Section 57 would have been a direct violation of the injunction.'" Wolery v. Portsmouth (Dec. 13, 1984), Franklin App. No. 83AP-827, unreported, 1984 WL 6034.
Therefore, I would affirm the judgment of the court below except that I would remand with an order to the court to award prejudgment interest. *Page 29